Hatfield, Judge, specially
concurring:
In tbe case of V. Mueller & Co. v. United States, 28 C. C. P. A. (Customs) 249, C. A. D. 152, relied upon in tbe majority opinion, I concurred in tbe dissenting opinion written by Judge Lenroot, in which tbe view was expressed that T. D. 48360, quoted in tbe majority opinion and rebed upon in the instant case, was not in conformity with tbe provisions of section 303 of tbe Tariff Act of 1930, in which it is stated, among other things that: “Tbe Secretary of tbe Treasury shall from time to time ascertain and determine, or estimate, tbe net amount of each such bounty or grant, and shall declare tbe net amount so determined or estimated.”
I am stiff of tbe opinion that T. D. 48360 is not in compbance with tbe quoted provision contained in section 303, supra.
Owing to tbe fact, however, that my views were fully set forth in tbe V. Mueller & Co. case, supra, and as tbe majority of tbe court disagreed therewith in that case and in tbe instant case, tbe law on ■the subject bas been fully settled so far as this court is concerned.
There have been instances in tbe past where it was deemed proper, because of circumstances involved, to continue to express dissenting views. There are no such circumstances in tbe instant case. Accordingly, although adhering to tbe views expressed in tbe dissenting opinion in tbe V. Mueller & Co. case, supra, I feel compebed to yield to tbe majority of tbe court and hence concur in tbe views expressed in tbe majority opinion.